EXHIBIT 10.90 April 7, 2017 Jennifer D. Arasimowicz 60 Orleans Drive Bristol, CT 06010 Dear Jenn, This employment agreement (this “Agreement”) is made and entered into effective as of April 6, 2017 (the “Effective Date”), by and between FuelCell Energy, Inc. (the “Corporation”), a Delaware corporation with its principal office at 3 Great Pasture Road, Danbury, Connecticut, 06813, and Jennifer D. Arasimowicz ( “you”), an individual who resides at 60 Orleans Drive, Bristol, CT 06010. WHEREAS, the Corporation desires to promote you to the position of Senior Vice President, General Counsel and Corporate Secretary and you desire to accept such promotion, commencing as of the Effective Date; and WHEREAS, the Corporation and you desire to enter into this Agreement to set forth the terms and conditions of the employment relationship; and WHEREAS, you acknowledge that by executing and delivering this Agreement, you will obtain certain rights, compensation, and benefits greater than those that you previously received from the Corporation and that, accordingly, such rights, compensation, and benefits constitute valid consideration to you. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the parties, the parties agree as follows: I. Position & Duties: You shall perform all duties, consistent with your position as Senior Vice President, General Counsel and Corporate Secretary in order to advance the Corporation’s affairs and related business efforts, assigned or delegated to you by the President and CEO and normally associated with the position of Senior Vice President, General Counsel and Corporate Secretary.You shall devote all of your full business time, attention, energies, skills, and efforts to the advancement of the interests and business of the Corporation. II.Compensation. A.Your base annual salary will increase to $300,000.00. B.For fiscal year 2017, you will be eligible for a target bonus equal to 50% of your base salary as determined and approved by the Board of Directors of the Corporation (the “Board”).The actual amount of the bonus may be more or less than the target amount.Any bonus may be payable in cash, stock options and/or restricted stock upon such terms and conditions as determined by the Board.FCE will pay any such bonus by the end of the first quarter of the following fiscal year, provided you are employed by FCE on the date the bonus is actually paid.Payment of the bonus in any year should not be construed as requiring the payment of a bonus in any other year. C.You shall be entitled to participate in the Corporation’s Equity Incentive Plan (the “Plan”).Effective upon the execution of this Agreement, the Board has approved a one-time grant of restricted stock units valued at $300,000.00 to you in connection with your promotion (the “Promotion Grant”).The number of units will be based upon the dollar value of the award approved by the Board of Directors divided by the closing market price of the Company’s common stock on the date of grant. You understand and agree that any stock awards granted to you shall be subject to the provisions of the Plan and a separate written agreement embodying the grant of the award in the form stipulated pursuant to the Plan.To the extent that there is any conflict between the vesting provisions of this Agreement and the provisions of the Plan, the provisions of this Agreement shall govern.
